Citation Nr: 1536819	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-24 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A hearing was held before a Decision Review Officer at the RO in March 2010.  A videoconference hearing was held before the undersigned Veterans Law Judge in June 2015.  Transcripts of the hearings are of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

This appeal was processed via a paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.  The Virtual VA electronic claims file contains additional VA treatment records obtained in connection with other claims.  The VBMS electronic claims file contains the additional evidence submitted in July 2015, as well as the Board hearing transcript.  On remand, the AOJ will have the opportunity to review the contents of both the electronic and paper files in relation to the claim on appeal.

The merits of the underlying claim for service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  In an October 1994 rating decision, the RO denied service connection for a lumbar spine disorder.  The Veteran was notified of the decision and of his appeal rights that same month, but he did not appeal or submit new and material evidence within the one-year period thereafter.

2.  In a February 2000 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim.  The Veteran was notified of the decision and of his appeal rights that same month, but he did not appeal or submit new and material evidence within the one-year period thereafter.

3.  The evidence received since the last final February 2000 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.  The October 1994 and February 2000 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received since the February 2000 rating decision is new and material, and the claim for service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

In an October 1994 rating decision, the RO denied the Veteran's claim for service connection for a lumbar spine disorder, finding that there was no nexus between a current lumbar spine disorder and his military service.  The Veteran was notified of this decision and of his appellate rights, but he did not appeal that determination or submit new and material evidence within the one-year appeal period.  Therefore, the October 1994 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In a February 2000 rating decision, the RO denied the Veteran's request to reopen the claim because no new and material evidence had been submitted.  The Veteran was notified of this decision and of his appellate rights, but he did not appeal that decision or submit new and material evidence within the one-year appeal period.  Therefore, the February 2000 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the February 2000 rating decision includes hearing testimony from the Veteran alleging that his current back problems are related to an in-service motor vehicle accident (see June 2015 Bd. Hrg. Tr. at 5-7), as well as a June 2015 written statement from the Veteran's private treatment provider suggesting a link between his current back problems and the residuals of his in-service cyst excision procedure.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (a link between a current disorder and in-service events), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a lumbar spine disorder is reopened.

ORDER

New and material evidence having been received, the claim for service connection for a lumbar spine disorder reopened.


REMAND

In light of the reopening and on review of the evidence of record, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, it appears that there may be outstanding, relevant VA and private treatment records as well as Social Security Administration (SSA) records, as detailed in the directives below.  See also March 2009 SSA inquiry printout.

In addition, the Board finds that a remand is necessary to afford the Veteran an additional VA examination.  The service treatment records show that he underwent a pilonidal cystectomy in January 1971; however, these records do not indicate that any procedure was performed on the actual spine.  The Veteran was provided a VA general medical examination in March 2009, at which time the diagnosis was status post lumbar fusion with lumbar lordosis and chronic back pain; however, a medical opinion was not provided regarding the etiology of the disorder.

In a March 2007 written statement, the Veteran's VA treatment provider indicated that he had an in-service spinal fusion which resulted in chronic low back pain.  A May 2010 VA MRI report revealed an impression including possible post surgical changes of a left hemilaminectomy at L4; correlate with surgical history.

In a June 2015 written statement, the Veteran's private provider, Dr. S.S., indicated that he currently suffered from symptoms, such as paraspinal muscle spasm and lumbar arthralgia (pain), related to the removal of the pilonidal cyst.  It was also noted that he had diagnoses including fused spinal discs, L4-L5 disc desiccation and narrowing, chronic subluxations in the lumbosacral spine, and neurological symptoms in his legs.  Dr. S.S. determined that it was more likely than not that the physical traumas the Veteran suffered during military service, as noted in his record between January 1971 and April 1971 caused, contributed to, and aggravated his current scar tissue and spinal disorders.  The Board acknowledges Dr. S.S.'s findings in support of the claim; however, there was no rationale provided for this opinion.  In addition, the service records do not clearly indicate that any part of the Veteran's lumbar spine had been fused during service.

Based on the foregoing, there is evidence that the Veteran's current symptoms may be related to his military service, but insufficient medical evidence to make a decision on the claim.  In addition, the record during the course of the claim shows various lumbar spine diagnoses.  The Board finds that an additional VA examination and medical opinion would be helpful in this case.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any treatment records from Dr. S.S. and the Spectrum Health Family Practice for treatment related to the lumbar spine.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Battle Creek VA Medical Center/Grand Rapids Outpatient Clinic.  It is noted that VA treatment records were obtained in connection with the Veteran's other claims; however, it is unclear if these treatment records are complete as to this claim.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current lumbar spine disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the March 2009 VA examination report and the June 2015 written statement from Dr. S.S. (contained in VBMS).

The Veteran has contended that his current lumbar spine problems are related to a cyst and the surgery he had to remove the cyst during service, as well as an in-service motor vehicle accident.  He stated that a portion of his spine was fused during that procedure.  See, e.g., June 2015 Bd. Hrg. Tr. at 5-9.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran had surgery for removal of a pilonidal cyst in January 1971, with continued in-service treatment thereafter.  See January 1971 to April 1971 service treatment records.  

The examiner should identify all current lumbar spine disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein, the documented January 1971 surgical procedure, and a motor vehicle accident.

In providing this opinion, the examiner should discuss medically known or theoretical causes of any current lumbar spine disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

The examiner should also discuss the Veteran's contentions as to the claimed onset of his lumbar spine symptoms, as noted above.  In this regard, the examiner should state whether it is possible to tell if the Veteran's spine was surgically fused in service based on the evidence of record.  If not, the examiner should state the likelihood that the Veteran's in-service pilonidal cystectomy would involve surgical fusion of any portion of the lumbar spine based on the facts of this case, as well as general medical principles.  See, e.g., May 2010 VA MRI report (impression including possible post surgical changes of a left hemilaminectomy at L4; correlate with surgical history).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ, including all evidence received since the August 2011 statement of the case.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


